Exhibit 10-7





BB&T
ADDENDUM TO PROMISSORY NOTE






THIS ADDENDUM TO PROMISSORY NOTE (“Addendum”) is hereby made a part of the
Promissory Note dated March 6, 2015, from The Goldfield Corporation (“Borrower”)
payable to the order of Branch Banking and Trust Company (“Bank”) in the
principal amount of $2,000,000.00 (including all renewals, extensions,
modifications and substitutions thereof, the “Note”).


I.    DEFINITIONS.


1.1    Adjusted LIBOR Rate means a rate of interest per annum equal to the sum
obtained (rounded upwards, if necessary, to the next higher 1/100th of 1.0%) by
adding (i) the One Month LIBOR plus (ii) one and 80/100 percent (1.80%) per
annum, which shall be adjusted monthly on the first day of each LIBOR Interest
Period. The Adjusted LIBOR Rate shall be adjusted for any change in the LIBOR
Reserve Percentage so that Bank shall receive the same yield. If checked here x
the interest rate will not exceed a(n) x fixed ¨ average maximum rate of 24.00%
and will not decrease below a minimum rate of 0.00%. If an average maximum rate
is specified, a determination of the average interest rate assessed and a
reimbursement by Bank of interest paid in excess of the maximum rate, if any,
will be made on N/A. If the loan has been repaid prior to this date, no
reimbursement will be made.


1.2    Business Day means a day other than a Saturday, Sunday, legal holiday or
any other day when the Bank is authorized or required by applicable law to be
closed.


1.3    LIBOR Advance means the advances made by Bank to Borrower evidenced by
this Note upon which the Adjusted LIBOR Rate of interest shall apply.


1.4    LIBOR Interest Period means the period, as may be elected by the Borrower
applicable to any LIBOR Advance, commencing on the date the Note is first made
(or the date of any subsequent LIBOR addendum to the Note) and ending on the day
that is immediately prior to the numerically corresponding day of each month
thereafter; provided that:


(a) any LIBOR Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
business Day falls in another calendar month, in which case such LIBOR Interest
Period shall end on the next preceding Business Day; and
(b) any LIBOR Interest Period which begins on a day for which there is no
numerically corresponding day in the subsequent month shall end on the last
Business Day of each subsequent month.
 
1.5    LIBOR Reserve Percentage means the maximum aggregate rate at which
reserves (including, without limitation, any marginal supplemental or emergency
reserves) are required to be maintained under Regulation D by member banks of
the Federal Reserve System with respect to dollar funding in the London
interbank market. Without limiting the effect of the foregoing, the LIBOR
Reserve Percentage shall reflect any other reserves required to be maintained by
such member banks by reason of any applicable regulatory change against (i) any
category of liability which includes deposits by reference to which the Adjusted
LIBOR Rate is to be determined or (ii) any category of extensions of credit or
other assets related to LIBOR.


1.6    One Month LIBOR means the average rate quoted on Reuters Screen LIBOR01
Page (or such replacement page) on the determination date for deposits in U. S.
Dollars offered in the London interbank market for one month determined as of
11:00 am London time two (2) Business Days prior to the commencement of the
applicable LIBOR Interest Period; provided that if the above method for
determining one-month LIBOR shall not be available, the rate quoted in The Wall
Street Journal, or a rate determined by a substitute method of determination
agreed on by Borrower and Bank; provided, if such agreement is not reached
within a reasonable period of time (in Bank's sole judgment), a rate reasonably
determined by Bank in its sole discretion as a rate being paid, as of the
determination date, by first class banking organizations (as determined by Bank)
in the London interbank market for U. S. Dollar deposits.


1.7    Standard Rate means, for any day, a rate per annum equal to the Bank's
announced Prime Rate minus 0% per annum, and each change in the Standard Rate
shall be effective on the date any change in the Prime Rate is publicly
announced as being effective.


II.    LOAN BEARING ADJUSTED LIBOR RATE


2.1    Application of Adjusted LIBOR Rate. The Adjusted LIBOR Rate shall apply
to the entire principal balance outstanding of a LIBOR Advance for any LIBOR
Interest Period.


2.2    Adjusted LIBOR Based Rate Protections.


(a)    Inability to Determine Rate. In the event that Bank shall have
determined, which determination shall be final, conclusive and binding, that by
reason of circumstances occurring after the date of this Note affecting the
London interbank market, adequate and fair means do not exist for ascertaining
the One Month LIBOR on the basis provided for in this Note, Bank shall give
notice (by telephone confirmed in writing or by telecopy) to Borrower of such
determination, whereupon (i) no LIBOR Advance shall be made until Bank notifies
Borrower that the circumstances giving rise to such notice no longer exist, and
(ii) any request by Borrower for a LIBOR Advance shall be deemed to be a request
for an advance at the Standard Rate.


(b)    Illegality; Impracticability. In the event that Bank shall determine,
which determination shall be final, conclusive and binding, that the making,
maintaining or continuance of any portion of a LIBOR Advance (i) has become
unlawful as a result of compliance by Bank with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any of the same not
having the force of law even though the failure to comply therewith would not be
unlawful) or (ii) has become impracticable, or would cause Bank material
hardship, as a result of contingencies occurring after the date of this Note
materially and adversely affect the London interbank market or Bank's ability to
make LIBOR Advances generally, then, and in any such event, Bank shall give
notice (by telephone confirmed

Account #9660933082/Note #00011
(LIBOR Note Add’n (FL) (NB)1906
1





--------------------------------------------------------------------------------



in writing or by telecopy) to Borrower of such determination. Thereafter, the
obligation of Bank to make any LIBOR Advances or to convert any portion of the
loan to a LIBOR Advance shall be suspended until such notice shall be withdrawn
by Bank, and any request by Borrower for a LIBOR Advance shall be deemed to be a
request for an advance at the Standard Rate.








 
 
Borrower:
 
 
 
/s/ Barry Forbes
 
The Goldfield Corporation, a Delaware Corporation
Witness:
 
 
 
 
 
Barry Forbes
 
By: /s/ Stephen R. Wherry
Print Name:
 
Stephen R. Wherry, its Senior Vice President
 
 
 
/s/ Beverly LePierre
 
 
Witness:
 
Date: March 6, 2015
 
 
 
Beverly LePierre
 
 
Print Name:
 
 
 
 
 






Account #9660933082/Note #00011
(LIBOR Note Add’n (FL) (NB)1906
2



